 Case 2:20-cv-13114-BAF-APP ECF No. 1, PageID.1 Filed 11/23/20 Page 1 of 15




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          DETROIT DIVISION


DONALD JOHNSON,
                                                  CIVIL COMPLAINT
             Plaintiff,

v.                                             CASE NO. 2:20-cv-13114

FRANKLIN COLLECTION SERVICE,
INC.,                                         DEMAND FOR JURY TRIAL

             Defendant.


                                   COMPLAINT

        NOW comes DONALD JOHNSON (“Plaintiff”), by and through his

undersigned attorneys, complaining as to the conduct of FRANKLIN

COLLECTION SERVICE, INC. (“Defendant”), as follows:

                              NATURE OF THE ACTION

     1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection

Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq., and the Michigan

Occupational Code (“MOC”) under M.C.L. §339.901 et seq., for Defendant’s

unlawful conduct.

                             JURISDICTION AND VENUE

     2. This action arises under and is brought pursuant to the FDCPA. Subject

matter jurisdiction is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C.
                                          1
    Case 2:20-cv-13114-BAF-APP ECF No. 1, PageID.2 Filed 11/23/20 Page 2 of 15




§§1331 and 1337, as the action arises under the laws of the United States.

Supplemental jurisdiction exists for the state law claim pursuant to 28 U.S.C. § 1367.

       3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant

conducts business in the Eastern District of Michigan and a substantial portion the

events or omissions giving rise to the claims occurred within the Eastern District of

Michigan.

                                            PARTIES

       4. Plaintiff is a natural person over 18 years-of-age residing within the Eastern

District of Michigan.

       5. Defendant is a third party debt collector priding itself on obtaining “results far

above the national average.”1 Defendant is a corporation organized under the laws

of the state of Mississippi with its principal place of business located in Tupelo,

Mississippi. Defendant regularly collects upon consumers located in the State of

Michigan.

       6. Defendant acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, third-party contractors,

subrogees, representatives and insurers at all times relevant to the instant action.

                                FACTS SUPPORTING CAUSES OF ACTION




1
    https://franklinservice.com/about/

                                                2
 Case 2:20-cv-13114-BAF-APP ECF No. 1, PageID.3 Filed 11/23/20 Page 3 of 15




   7. The instant action stems from Defendant’s attempts to collect upon an alleged

defaulted AT&T bill (“subject debt”) said to be owed by Plaintiff.

   8. After Plaintiff’s purported default on the subject debt, AT&T charged off the

subject debt and placed it with Defendant for collection purposes.

   9. Around September 2020, Plaintiff began receiving calls to his cellular phone,

(313) XXX-8106, from Defendant.

   10. At all times relevant to the instant action, Plaintiff was the sole operator of the

cellular phone ending in -8106.        Plaintiff is and always has been financially

responsible for the cellular phone and its services.

   11. Defendant has called Plaintiff mainly using the phone number (877) 354-

9845, but upon belief, Defendant has used other phone numbers as well.

   12. Upon information and belief, the above referenced phone number ending in

9845 is regularly utilized by Defendant during its debt collection activities.

   13. Upon speaking with Defendant’s representative, Plaintiff was informed that

Defendant was seeking to collect on the subject debt.

   14. Plaintiff was confused as to why Defendant was attempting to collect the

subject debt from him, as he does not owe the subject debt.

   15. Plaintiff explained to Defendant that he is currently involved in litigation

against AT&T for misrepresentation and breach of contract relating to the subject

debt.


                                            3
 Case 2:20-cv-13114-BAF-APP ECF No. 1, PageID.4 Filed 11/23/20 Page 4 of 15




   16. As a result, Plaintiff provided Defendant with his attorney’s contact

information and requested that Defendant speak with his attorney regarding the

subject debt.

   17. Additionally, Plaintiff requested that Defendant cease contacting him.

   18. Instead of considering Plaintiff statement, Defendant said that it will not

contact Plaintiff’s attorney and demanded that Plaintiff make a payment on the

subject debt.

   19. Defendant continued placing repeated phone calls to Plaintiff’s cellular

phone attempting to collect upon the subject debt, notwithstanding its knowledge

that Plaintiff was represented in connection with the subject debt and that Plaintiff

had demanded that the phone calls stop.

   20. Plaintiff has received dozens of phone calls from Defendant seeking

collection of the subject debt since asking it to stop calling and since Defendant knew

that Plaintiff was represented by counsel in connection with the subject debt.

   21. Frustrated and angered over Defendant’s conduct, Plaintiff spoke with his

undersigned attorneys regarding his rights, resulting in exhausting time and

resources.

   22. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   23. Plaintiff has suffered concrete harm as a result of Defendant’s actions,

including but not limited to, invasion of privacy, aggravation that accompanies


                                          4
    Case 2:20-cv-13114-BAF-APP ECF No. 1, PageID.5 Filed 11/23/20 Page 5 of 15




excessive collection telephone calls, emotional distress, increased risk of personal

injury resulting from the distraction caused by the never-ending calls, increased

usage of his telephone services, loss of cellular phone capacity, diminished cellular

phone functionality, decreased battery life on his cellular phone, and diminished

space for data storage on his cellular phone.

       COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

      24. Plaintiff repeats and realleges paragraphs 1 through 23 as though fully set

forth herein.

      25. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

      26. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA,

because it regularly uses the mail and/or the telephone to collect, or attempt to

collect, delinquent consumer accounts.

      27. Defendant is engaged in the business of collecting or attempting to collect,

directly or indirectly, defaulted debts owed or due or asserted to be owed or due to

others. Defendant has been a member of ACA International, an association of credit

and collection professionals, since 1982.2

      28. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out

of a transaction due or asserted to be owed or due to another for personal, family, or

household purposes.


2
    http://www.acainternational.org/search#memberdirectory

                                                      5
 Case 2:20-cv-13114-BAF-APP ECF No. 1, PageID.6 Filed 11/23/20 Page 6 of 15




      a.     Violations of the FDCPA § 1692b(6) and § 1692c(a)(2)

   29. The FDCPA, pursuant to 15 U.S.C. §1692b(6), prohibits a debt collector, after

acquiring knowledge that a consumer is represented by counsel in relation to a

particular debt, communicating with any individual other than such attorney

regarding such debt. Similarly, pursuant to 15 U.S.C. § 1692c(a)(2), a debt collector

is prohibited from contacting a consumer attempting to collect upon a debt “if the

debt collector knows the consumer is represented by an attorney with respect to such

debt and has knowledge of, or can readily ascertain, such attorney’s name and

address.”

   30. Defendant violated §§1692b(6) & 1692c(a)(2) when it continued to

systematically place collection calls to Plaintiff’s cellular phone after he informed

Defendant that he is represented by an attorney regarding the subject debt.

   31. Defendant refused to contact Plaintiff’s attorney and continued to place

harassing calls to Plaintiff’s cellular phone in order to force Plaintiff to make a

payment on the subject debt despite the fact that he does not owe the subject debt.

      b.     Violations of the FDCPA §1692c(a)(1) and §1692d

   32. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from

engaging “in any conduct the natural consequence of which is to harass, oppress, or

abuse any person in connection with the collection of a debt.”




                                         6
 Case 2:20-cv-13114-BAF-APP ECF No. 1, PageID.7 Filed 11/23/20 Page 7 of 15




   33. Furthermore, §1692d(5) prohibits, “causing a telephone to ring or engaging

any person in telephone conversation repeatedly or continuously with intent to

annoy, abuse, or harass any person at the called number.”

   34. Defendant violated §1692c(a)(1), d, and d(5) when it repeatedly called

Plaintiff after being notified to stop and after Plaintiff provide his attorney’s

information.   This behavior of systematically calling Plaintiff’s phone on a

systematic basis in spite of his demands was harassing and abusive. The frequency

and volume of calls shows that Defendant willfully ignored Plaintiff’s pleas with the

goal of annoying and harassing him.

   35. Defendant was notified by Plaintiff that its calls were not welcomed. As

such, Defendant knew that its conduct was inconvenient and harassing to Plaintiff.

   c. Violations of the FDCPA § 1692e

   36. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from

using “any false, deceptive, or misleading representation or means in connection

with the collection of any debt.”

   37. In addition, this section enumerates specific violations, such as:

         “The false representation of . . . the character, amount, or legal
         status of any debt . . . .” 15 U.S.C. § 1692e(2)(A); and,

         “The use of any false representation or deceptive means to
         collect or attempt to collect any debt or to obtain information
         concerning a consumer.” 15 U.S.C. §1692e(10).



                                          7
 Case 2:20-cv-13114-BAF-APP ECF No. 1, PageID.8 Filed 11/23/20 Page 8 of 15




   38. Defendant violated §1692e and e(10) when it used deceptive means to collect

and/or attempt to collect the subject debt. In spite of the fact that Plaintiff demanded

that it stop contacting him and after providing his attorney’s contact information,

Defendant continued to contact Plaintiff, explicitly informing Plaintiff that it would

not contact his attorney despite its lawful requirement to do so. Instead of putting an

end to this harassing behavior, Defendant placed repeated calls to Plaintiff’s cellular

phone in a deceptive attempt to force him to answer its calls and ultimately make a

payment. Through its conduct, Defendant misleadingly represented to Plaintiff that

it had the legal ability to contact him, which it lost after becoming aware that Plaintiff

was represented by counsel and after Plaintiff demanded that the calls stop.

   39. Furthermore, Defendant violated §1692e, e(2), and e(10) when it attempted

to collect upon a debt which Plaintiff does not owe. It was a false representation as

to the character of the subject debt to suggest that Plaintiff owed the debt, during the

phone calls between the parties, even though Plaintiff explained to Defendant that

he does not owe the subject debt.

   d. Violations of FDCPA § 1692f

   40. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from

using “unfair or unconscionable means to collect or attempt to collect any debt.”

   41. Defendant violated §1692f when it unfairly and unconscionably attempted to

collect on a debt by repeatedly calling Plaintiff after being notified to stop.


                                            8
 Case 2:20-cv-13114-BAF-APP ECF No. 1, PageID.9 Filed 11/23/20 Page 9 of 15




Attempting to coerce Plaintiff into payment by placing voluminous phone calls

without his permission is unfair and unconscionable behavior.           These means

employed by Defendant only served to worry and confuse Plaintiff.

   42. Defendant further violated § 1692f when it unfairly refused to contact

Plaintiff’s attorney, instead continuing to contact Plaintiff. Despite Defendant’s

lawful requirement to speak to Plaintiff’s attorney regarding the subject debt,

Defendant instead chose to unfairly continue its campaign of harassment against

Plaintiff.

   43. Additionally,   Defendant     violated   §1692f     when    it   unfairly   and

unconscionably attempted to collect on a debt which Plaintiff did not owe. It was

unfair for Defendant to attempt to collect the subject debt from Plaintiff.

   44. As pled above, Plaintiff has been harmed and suffered damages as a result of

Defendant’s illegal actions.

   WHEREFORE, DONALD JOHNSON, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate
      the aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15
      U.S.C. §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
      provided under 15 U.S.C. §1692k(a)(1);



                                          9
Case 2:20-cv-13114-BAF-APP ECF No. 1, PageID.10 Filed 11/23/20 Page 10 of 15




   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15
      U.S.C. §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff; and

   f. Awarding any other relief as this Honorable Court deems just and
      appropriate.


        COUNT II – VIOLATIONS OF THE MICHIGAN OCCUPATIONAL CODE

   45. Plaintiff restates and realleges paragraphs 1 through 44 as though fully set

forth herein.

   46. Plaintiff is a “consumer” or “debtor” as defined by M.C.L. § 339.901(f).

   47. Defendant is a “collection agency” as defined by M.C.L. § 339.901(b) as it is

a person that is directly engaged in collecting or attempting to collect a claim owed

or due or asserted to be owed or due another.

   48. The subject debt is a “[c]laim” or “debt” as defined by M.C.L. § 339.901(a)

as it is an obligation or alleged obligation for the payment of money or thing of value

arising out of an agreement or contract for a purchase made primarily for personal,

family, or household purposes.

          a. Violations of M.C.L. § 339.915(f)(ii)

   49. The MOC, pursuant to M.C.L. § 339.915(f)(ii) prohibits a collection agency

from “[m]isrepresenting in a communication with a debtor . . . [t]he legal rights of

the creditor or debtor.”



                                          10
Case 2:20-cv-13114-BAF-APP ECF No. 1, PageID.11 Filed 11/23/20 Page 11 of 15




   50. Defendant violated M.C.L. § 339.915(f)(ii) by repeatedly contacting

Plaintiff’s cellular phone absent consent. Through its conduct, Defendant

misrepresented that it had the legal ability to contact Plaintiff despite him demanding

that it cease contacting him and Plaintiff requesting that Defendant contact his

attorney. Any hypothetical lawful ability of Defendant to place the calls at issue was

explicitly extinguished after Plaintiff demanded that it cease calling his cellular

phone and speak to his attorney. As such, Defendant misrepresented its legal rights

in placing the phone calls, as well as Plaintiff’s legal rights to have such phone calls

cease, by attempting to contact Plaintiff’s cellular phone absent the lawful ability to

do so.

   51. Furthermore, through its representation that the subject debt was due and

owing by Plaintiff. Defendant misrepresented the extent to which Defendant and the

original creditor of the subject debt had a legal right to collect the subject debt from

Plaintiff, when in fact Plaintiff did not owe the subject debt.

          b. Violations of M.C.L. § 339.915(h)

   52. The MOC, pursuant to M.C.L. § 339.915(h), prohibits a collection agency

from “communicating with a debtor . . . when the debtor is actively represented by

an attorney, the attorney’s name and address are known, and the attorney has been

contacted in writing by the credit grantor or the credit grantor’s representative.”




                                          11
Case 2:20-cv-13114-BAF-APP ECF No. 1, PageID.12 Filed 11/23/20 Page 12 of 15




   53. Defendant violated M.C.L. § 339.915(h) when it continued communicating

with Plaintiff regarding the subject debt despite knowing that Plaintiff was actively

represented by an attorney. Defendant had all of the information necessary to know

that it needed to cease contacting Plaintiff, yet continued contacting Plaintiff seeking

payment on the subject debt notwithstanding the knowledge it had acquired.

          c. Violations of M.C.L. § 339.915(n)

   54. The MOC, pursuant to M.C.L. § 339.915(n), prohibits a collection agency

from “[u]sing a harassing, oppressive, or abusive method to collect a debt, including

causing a telephone to ring or engaging a person in telephone conversation

repeatedly, continuously, or at unusual times or places which are known to be

inconvenient to the debtor.”

   55. Defendant violated the MOC when it repeatedly called Plaintiff after being

notified to stop. Defendant called Plaintiff dozens of times after he demanded that it

stop. This repeated behavior of systematically calling Plaintiff’s phone in defiance

of the information provided by Plaintiff was harassing and abusive. Such contacts

were made with the hope that Plaintiff would succumb to the harassing behavior and

ultimately make a payment. The nature and volume of phone calls, especially after

Plaintiff demanded that the calls stop, would naturally cause an individual to feel

oppressed.

          d. Violations of M.C.L. § 339.915(q)


                                          12
Case 2:20-cv-13114-BAF-APP ECF No. 1, PageID.13 Filed 11/23/20 Page 13 of 15




   56. The MOC, pursuant to M.C.L. § 339.915(q), subjects collection agencies to

liability for “[f]ailing to implement a procedure designed to prevent a violation by

an employee.”

   57. Defendant violated the MOC by failing to adequately have procedures in place

designed to prevent a violation by its employee(s). Upon information and belief,

Defendant lacks any procedures designed to insure that, upon a debt being placed

with it for collection, the consumer actually owes the debt sought to be collected.

   58. Defendant further violated the MOC by failing to have procedures in place to

ensure its employees contact a consumer’s attorney upon becoming aware a

consumer is represented by an attorney. Defendant’s course of conduct demonstrates

that rather than adhere to the requirements incumbent upon an entity engaging in the

debt collection business, Defendant’s employees instead disregard its obligations in

furtherance of Defendant’s efforts to collect debts from consumers.

   59. Defendant’s violations of the MOC were willful. Defendant was notified by

Plaintiff that he did not owe the subject debt and he did not wish to receive any more

phone calls. Yet, Plaintiff was still bombarded with collection phone calls from

Defendant. In a willful manner, Defendant called Plaintiff repeatedly

notwithstanding his demands. Upon information and belief, Defendant regularly

engages in the above described behavior against consumers in Michigan, further




                                         13
Case 2:20-cv-13114-BAF-APP ECF No. 1, PageID.14 Filed 11/23/20 Page 14 of 15




demonstrating its willful failure to implement adequate procedures designed to

prevent violations of the MOC.

   WHEREFORE, Plaintiff, DONALD JOHNSON, respectfully requests that this

Honorable Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate
      the aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief, pursuant to M.C.L. § 339.916(1);

   c. Awarding Plaintiff actual damages, including treble damages, pursuant to
      M.C.L. § 339.916(2);

   d. Awarding statutory damages of at least $50.00, including treble damages,
      pursuant to M.C.L. § 339.916(2);

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to M.C.L. §
      339.916(2);

   f. Enjoining Defendant from further contacting Plaintiff; and

   g. Awarding any other relief as this Honorable Court deems just and
      appropriate.

Dated: November 23, 2020                                   Respectfully submitted,

s/ Ahmad T. Sulaiman
Ahmad T. Sulaiman, Michigan Bar No. P82149
Counsel for Plaintiff
Admitted in the State Bar of Michigan
Admitted in the Eastern District of Michigan
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
(630) 575-8181 x124 (phone)
(630) 575-8188 (fax)
ahmad.sulaiman@sulaimanlaw.com
                                         14
Case 2:20-cv-13114-BAF-APP ECF No. 1, PageID.15 Filed 11/23/20 Page 15 of 15




s/ Nathan C. Volheim
Nathan C. Volheim, Esq. #6302103
Counsel for Plaintiff
Admitted in the Eastern District of Michigan
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
(630) 575-8181 x113 (phone)
(630) 575-8188 (fax)
nvolheim@sulaimanlaw.com




                                       15
